Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim 1 is amended in the reply filed on 12/07/2020. 
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 7-8, filed 09/30/2020, with respect to claims 1-6, 8-11 have been fully considered and are persuasive.  The 103, 112 (a), and 112 (b) rejections of 08/20/2020 has been withdrawn. 
Election/Restrictions
IDS submitted 10/30/2018 contained a non-patent literature listing that is missing a URL. Examiner inserted the missing URL onto the IDS, and newly annotated the above filed IDS. The URL is https://paulsellers.com/2014/ll/making-your-own-timber-dogs/.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
mechanism (servomotor or equivalent, para. [0026]) in claims 1, 9, 12, 21, 22, 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Clarke on 12/08/2020.

The application has been amended as follows: 
Claim 15: (Currently Amended) The reactor of claim 12, wherein at least one of the susceptor first section and the susceptor second section is a hollow cylinder.

Allowable Subject Matter
Claims 1-6, 8-12, 15, 21-27 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses A reactor comprising: a reaction chamber; a susceptor comprising: a susceptor first section comprising resistive heating material and formed of a first material; and a susceptor second section comprising fluid lines and formed of a second material; a mechanism configured to move the susceptor first section relative to the susceptor second section within the reaction chamber, wherein the susceptor first section is movable relative to the susceptor second section to provide variable heat to a substrate, and wherein a mass of the first section is less than a mass of the second section, wherein a diameter of the susceptor first section is larger than a diameter of the susceptor second section; and a vacuum source, wherein the reaction chamber comprises a first fluid path and a second fluid path, wherein a gas within the reaction chamber flows through the first fluid path in response to the susceptor first section being in a first position, and wherein the gas within the reaction chamber flows through the second fluid path in response to the susceptor first section being in a second position, wherein the first fluid path and the gas flow therethrough is restricted in response to the susceptor first section being in the second position.
However the prior art of record fails to teach or suggest wherein the vacuum source is in fluid communication with both the first fluid path and the second fluid path, wherein respective fluid outlets to the vacuum source from both the first fluid path and the second fluid path are below both the susceptor first section and the susceptor second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718